IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NOS. WR-75,356-01


EX PARTE ERICK DANIEL DAVILA





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. C-1-009420-1108359-A IN CRIMINAL DISTRICT COURT 1

OF TARRANT COUNTY



Per Curiam.  

O R D E R


	In February 2009, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
article 37.071, and the trial court, accordingly, set punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Davila v. State, No. AP-76,105 (Tex. Crim. App. Jan. 26, 2011).
	Applicant presents three allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  An evidentiary hearing was held, and
the trial court entered findings of fact and conclusions of law.  The trial court
recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial court's original findings and conclusions.  Further,
Allegations Two and Three are not cognizable on habeas review.  See Ex parte Banks,
769 S.W.2d 539 (Tex. Crim. App. 1989).  Based upon the trial court's findings and
conclusions and our own review, relief is denied.
	IT IS SO ORDERED THIS THE 17TH DAY OF APRIL, 2013.

Do Not Publish